Citation Nr: 0703353	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for allergic diathesis with 
primarily symptoms of rhinitis (also diagnosed as allergic 
and/or chronic rhinitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
allergic diathesis with primarily symptoms of rhinitis 
(allergic rhinitis).  

When this matter was previously before the Board in May 2004 
and June 2005, it was remanded for further development.


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that 
the veteran's allergic rhinitis pre-existed service.

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's allergic rhinitis was not aggravated 
by such service.


CONCLUSION OF LAW

Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304 
(2006); VAOPGCPREC 3-2003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
allergic rhinitis, which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board observed in the May 2004 and June 2005 remands, 
when examined at entry into active duty, no pertinent 
disability was noted, and during service, the veteran was 
seen on several occasions for allergy and sinus symptoms.

The veteran and her representative acknowledge that the 
veteran had allergy problems prior to service but maintain 
that service connection is warranted because the disability 
was aggravated during, or as a consequence of, service.

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
VA cannot presume that, at service entry, the veteran was not 
sound with respect to her respiratory disability.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now provides that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 
(2005).

In light of the above, and because private and VA examiners 
have repeatedly diagnosed the veteran as having allergic 
rhinitis, the Board will focus on the evidence that relates 
to whether this disability clearly and unmistakably existed 
prior to service and whether there is clear and unmistakable 
evidence that the disability was not aggravated by service.

The service medical records show that a September 2000 
Medical Evaluation Board determined that the veteran's 
allergic rhinitis was aggravated by service, and there is no 
indication that the October 2000 Physical Evaluation Board 
did not concur in that assessment.  

As the Board observed in the June 2005 remand, the examiner 
who conducted the June 2004 VA examination opined that the 
veteran's allergic diathesis was well established and well 
diagnosed prior to entry into service and was not 
"particularly exacerbated" beyond its normal baseline 
condition following her entry into service.

Further, in compliance with the Board's June 2005 remand 
instructions, in May 2006 a VA examiner commented that the 
veteran's allergic rhinitis more likely than not was 
unrelated to service because she required aggressive 
treatment of the condition prior to her entry into active 
duty.  He added that she continued to require treatment after 
induction and that her allergies were no more aggravated by 
her military service than would have been had she not been in 
service.  

Thus, consistent with the veteran's statements, the medical 
evidence clearly and unmistakably shows that her allergic 
rhinitis existed prior to service.  The medical evidence, 
however, does not clearly and unmistakably reflect that the 
condition was not aggravated by such service.  Thus, because 
she was normal at service entrance with respect to this 
disability, and since the evidence does not clearly and 
unmistakably show that her allergic rhinitis both existed 
prior to service and was not aggravated by service, (and she 
currently suffers from allergic rhinitis), the criteria for 
service connection have been met.  


ORDER

Service connection for allergic rhinitis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


